UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4435


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL BRIAN POTEAT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00449-WO-1)


Submitted:   January 21, 2016             Decided:   February 1, 2016


Before GREGORY and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John D. Bryson, WYATT, EARLY, HARRIS & WHEELER, LLP, High Point,
North Carolina, for Appellant. Ripley Rand, United States
Attorney, Randall S. Galyon, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael     Brian     Poteat        appeals       from    his    92-month     sentence

entered pursuant to his guilty plea to drug and firearm charges.

On appeal, he challenges the district court’s enhancement of his

Guidelines       range      under         U.S.       Sentencing       Guidelines      Manual

§ 2K2.1(b)(6) (2014), for possession of a firearm in connection

with another felony offense (distribution of marijuana).                                   We

affirm.

      To apply the § 2K2.1(b)(6) enhancement, the Government must

prove, by a preponderance of the evidence, that the defendant

possessed or used a gun and that the possession or use was in

connection       with      another        felony       offense.       United    States     v.

Garnett, 243 F.3d 824, 828 (4th Cir. 2001).                           The “in connection

with” requirement is explained as “facilitat[ing], or ha[ving]

the   potential       of   facilitating,             another    felony      offense.”     USSG

§ 2K2.1(b)(6)      cmt.     n.14(A).             It   does     not    include   situations

where      the   presence        of   a     firearm      is        simply   accidental     or

coincidental.         United States v. Lipford, 203 F.3d 259, 266 (4th

Cir. 2000) (analyzing 18 U.S.C. § 924(c) (2012)).

      In     Lipford,       we    explained           that     a     drug    sale   can    be

facilitated by a related weapons sale.                         Id. at 267. In order to

encourage a “drug seller to take the risks inherent in selling

contraband,”      a     drug     purchaser        “can   often       ‘sweeten   the     pot,’

offering to purchase not only drugs, but other illegal goods as

                                                 2
well . . . [w]here that other illegal good is a firearm, [its]

involvement     in    the    drug     transaction    is    not      ‘spontaneous'       or

‘co-incidental;’ . . . [it] facilitates the drug transaction.”

Id.

       Here, Poteat sold marijuana and a shotgun to an informant

in one transaction.          Poteat contends that, because the informant

in     his   case    purchased       marijuana     from      him    on     two    earlier

occasions, there was no need to “sweeten the pot.”                               Instead,

according     to    Poteat,    the     informant    requested        the    firearm     in

order to ensnare Poteat into selling both at the same time.

       However,      the     evidence     showed     that,         during    a     single

transaction,        Poteat     sold     marijuana      and     a     firearm      to   an

undercover informant.           In addition, both the marijuana and the

loaded firearm were in the car at the same time on the way to

the transaction.           Moreover, the presence of the firearm at the

drug deal was not accidental or coincidental; instead, it was a

planned exchange.           We find that this evidence adequately linked

the charged firearm to the drug felony and that the district

court did not err in applying the enhancement.                           See 18 U.S.C.

§ 3742(e) (2012) (setting forth appellate standards of review

for Guidelines issues).

       Accordingly, we affirm Poteat’s sentence.                    We dispense with

oral    argument     because     the     facts   and      legal     contentions        are



                                           3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                     4